Citation Nr: 0636327	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as secondary to microwave radiation exposure.

2.  Entitlement to service connection for multiple body 
tumors, claimed as secondary to microwave radiation exposure.

3.  Entitlement to service connection for residuals of an 
injury to the left elbow with bone chips. 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  These issues were previously 
before the Board in March 2006, but were remanded for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further review. 

The veteran and his daughter appeared at a hearing at the RO 
before the undersigned in March 2005.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation during 
active service.  

2.  Medical evidence shows that skin cancer first developed 
many years after discharge from service; there is no 
competent medical opinion that relates the veteran's skin 
cancer to events in active service.  

3.  Multiple body tumors have not been demonstrated 
currently, and there is no competent medical opinion that 
would relate the veteran's claimed multiple body tumors to 
events in active service.  

4.  There is no competent medical evidence of a relationship 
between a current left elbow disability and an injury or 
disease during active service. 


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).  

2.  Multiple body tumors were not incurred in or aggravated 
during active service, nor may they be presumed to have been 
incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  

3.  The residuals of an injury to the left elbow with bone 
chips were not incurred in or aggravated during active 
service, nor may they be presumed to have been incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, preadjudication VCAA notice was provided to the 
veteran in a February 2002 letter.  This letter told the 
veteran what evidence was needed to substantiate his claims 
for service connection.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  

The Board also notes that the February 2002 letter implicitly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  In this regard, the veteran was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  A 
reasonable inference from such communication was that the 
veteran should furnish any pertinent evidence that the 
veteran may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  In any event, the lack of such 
notice is generally not prejudicial in the absence of 
evidence that the fundamental fairness of the adjudication 
was affected by the lack of notice.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no evidence of such 
prejudice in this case. 

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claims are being denied and no effective dates will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claims.  
The denial of his claims also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  Several attempts to obtain the veteran's service 
medical records have been made, but the National Personnel 
Records Center (NPRC) has certified that these records are 
missing and believed to have been destroyed.  VA has afforded 
the veteran a medical examination and obtained a medical 
opinion for his left elbow claim.  He offered testimony at a 
hearing before the undersigned in March 2005.  All VA 
treatment records have been obtained, as well as private 
treatment records submitted by the veteran.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

At this juncture, the Board notes that the March 2006 remand 
directed the Appeals Management Center (AMC) to obtain an 
estimate of the veteran's dose of ionizing radiation from the 
Under Secretary for Health.  The AMC was then told that if 
the Under Secretary for Health finds that the veteran had 
inservice ionizing radiation exposure, the claim should be 
referred to the Under Secretary for Benefits to obtain an 
opinion as to whether it is at least as likely as not that 
the veteran's skin cancer and multiple body tumors were the 
result of radiation exposure in service.  

The record shows that a dose estimate was requested from the 
Under Secretary for Health, but that the reply stated that 
the veteran had not been exposed to ionizing radiation in 
service.  The veteran's claim was, accordingly, not forwarded 
to obtain an etiology opinion.  The remand specifically 
stated that the opinion request was contingent on the veteran 
having been found to have been exposed to ionizing radiation 
in service.  Therefore, the Board finds that its directives 
have been met, the development requested in this remand has 
been completed, and an additional remand to obtain a medical 
opinion is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran contends that he has developed skin cancers, 
multiple tumors around his body, and a left elbow disability 
as a result of active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

A review of the claims folder indicates that although 
attempts have been made to obtain the veteran's service 
medical records, they are missing and presumed to have been 
destroyed in the 1973 St. Louis fire at the National 
Personnel Records Center.  Destruction of service medical 
records does not create a heightened benefit of the doubt, 
but only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Radiation Claims

At the March 2005 hearing and in numerous letters and other 
written communications to the Board, the veteran has 
contended that he developed skin cancers and multiple body 
tumors as a result of exposure to radiation.  He has stated 
that he witnessed an atomic test in Nevada, which he believes 
may have exposed him to radiation.  He has also related that 
he was part of a radar crew, which he believes resulted in 
prolonged exposure to microwave radiation.  

The veteran notes that he used to stand next to the antennae 
for long periods of time in order to get warm.  He believes 
that the radiation from this exposure caused his skin cancer 
and the tumors throughout his body.  The Board observes that 
most of the veteran's contentions have been in regard to the 
microwave radiation and not possible exposure during nuclear 
testing.

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchio-alveolar carcinoma, 
cancer of the brain, cancer of the colon, cancer of the lung, 
and cancer of the ovary.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  

In all claims in which it is established that a radiogenic 
disease first became  manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).  

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2). 

When it is determined that a veteran was exposed to ionizing 
radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  38 C.F.R. 
§ 3.311(b).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c) (2005).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to radiation during service, but must also determine whether 
the disability is the result of active service under 38 
C.F.R. § 3.303(d).  

In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. §§ 3.309 or 3.311 would not in and 
of itself preclude the appellant from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, for 
example here by showing that his exposure to radiation during 
service caused skin cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Private medical records dated from April 1998 to October 1998 
show that the veteran was seen on several occasions for the 
removal of skin lesions from various sites on his nose, face 
and neck.  An April 1998 pathology report includes a 
diagnosis of a basal cell carcinoma.  These records note that 
the veteran had previously had skin cancers removed by the 
VA.  

VA treatment records dated May 2000 to April 2002 show that 
the veteran was seen for several health problems.  These 
records show that the veteran had actinic keratoses of the 
face.  It was reported that he had twice had a small lesion 
removed from the left side of his nose, but that it kept 
coming back.  

The Defense Threat Reduction Agency (DTRA) was contacted by 
the veteran's daughter in order to determine whether or not 
the veteran had onsite participation in atmospheric nuclear 
testing.  In a January 2003 reply, the DTRA noted that there 
were only two atmospheric nuclear tests in Nevada during the 
veteran's military service.  The first test was conducted 
while the veteran was in basic training, which ruled out his 
participation.  During the second test, the veteran's unit 
had been stationed in New York State.  There was no 
indication in the morning reports that anyone from his unit 
had participated in the testing.  Moreover, a search of the 
available dosimetry date revealed no record of radiation 
exposure for the veteran.  

In a September 2004 letter, the DTRA again noted that the 
veteran had been in basic training at the time of the first 
nuclear test during his period of service.  However, it 
stated that 15 personnel from the veteran's battalion had 
participated in the second test.  These 15 people were listed 
by name, but the veteran was not one of them.  An additional 
search of the dosimetry data had again found no record of 
radiation exposure for the veteran.  

Following the March 2006 remand, the veteran's claim was 
referred to the VA Under Secretary for Health in order to 
determine whether or not the veteran had exposure to ionizing 
radiation during service.  

In a May 2006 email, the VA Compensation and Pension Service 
contacted the Public Health and Environmental Hazards Office 
in order to determine microwave radiation is classified as 
ionizing radiation.  A reply from N.S.O., M.D. stated that 
microwave radiation was a form of non-ionizing radiation.  
This was subsequently noted in a letter from the Director of 
Compensation and Pension Service.  

The veteran has submitted numerous medical texts regarding 
the health risks of exposure to electromagnetic fields and 
radiation from radars.  One article notes that some studies 
have examined the possibility of a link between radiation 
field and microwave exposure and cancer, but that the results 
to date had been inconclusive.  An additional article noted 
that a Danish soldier who had worked for 15 years in radar 
maintenance had been awarded compensation after he developed 
throat cancer.  The article stated that this was the first 
time that radar radiation had been recognized as a cause of 
illness and work injury.  However, none of the material 
submitted by the veteran discusses the possibility of a link 
between microwave radiation and exposure to skin cancers or 
multiple body tumors.  

The veteran's testimony and many statements regarding his 
work with radars is highly credible, and that he was likely 
exposed to microwave radiation as a result.  Thus, the 
element of an in-service event is satisfied.

However, the DTRA determined that the veteran did not 
participate in atmospheric nuclear testing.  In addition, the 
Under Secretary for Health determined that microwave 
radiation is non-ionizing radiation.  Therefore, none of the 
presumptions contained in 38 C.F.R. §§ 3.307, 3.309 or 3.311 
are applicable in this case.  

Entitlement to service connection may still be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994).  However, the earliest medical evidence of 
record to show the existence of skin cancer is dated in 1998, 
which is 44 years after the veteran's discharge from service.  
In addition, there is no medical opinion that relates this 
skin cancer to active service as a result of radiation 
exposure or otherwise.  

As for the multiple body tumors, the veteran has testified 
that he first noted these while still in active service.  
Again, and especially in view of the fact that the veteran's 
service medical records are missing, the Board finds the 
veteran's testimony is credible.  

However, the current medical evidence is completely negative 
for multiple body tumors.  The Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Even if the veteran's statements could be deemed to 
demonstrate current tumors, there is no competent evidence 
relating them to service.  In the absence of such evidence, 
service connection cannot be granted.38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
various medical treatises and articles submitted in support 
of the veteran's claim.  While the possibility of a 
relationship between microwave radiation exposure and various 
forms of cancer is noted, none of these articles state that 
there is an etiological relationship between such exposure 
and either skin cancer or body tumors.  In fact, one of the 
articles notes that the studies are inconclusive as to a 
relationship, and none of them specifically discuss skin 
cancers.  Therefore, these are not sufficient to establish an 
etiological relationship between the veteran's skin cancer or 
claimed body tumors and service.  

The Board also recognizes the veteran's belief that these 
disabilities have developed as a result of radiation 
exposure.  However, the veteran is not a physician, and he is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, the preponderance of the evidence is against 
entitlement to service connection for skin cancer and 
multiple body tumors.  

Left Elbow

The veteran contends that he has developed a left elbow 
disability as a result of active service.  He testified that 
he injured his elbow during basic training.  He says that he 
reported this injury, but that he was told that the injury 
would wear off.  Additional statements from the veteran 
indicate that the injury occurred when he was struck by a 
baseball bat.  He claims that he has bone chips and other 
disabilities of the elbow as a result of this injury.  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As previously noted, the veteran's service medical records 
are missing and are believed to have been destroyed.  
However, he has presented credible testimony and written 
statements to the effect that he sustained an injury to his 
left elbow during service.  Therefore, the element of an in-
service injury is satisfied.  

The July 2006, VA examination documents a current left elbow 
disability, namely degenerative arthritis.  Accordingly, the 
element of a current disability is also satisfied.

In order to establish entitlement to service connection, it 
is not enough to show that the veteran sustained an injury 
during active service.  The evidence must also show that 
there is a relationship between that injury and any current 
disability which the veteran may have.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Therefore, the Board must 
also examine the medical record to determine if evidence of 
such a relationship exists.  

VA treatment records dated from May 2000 to April 2002 show 
that the veteran complained of numbness of the left arm and 
leg.  He was noted to have a history of a cerebral vascular 
accident.  

The veteran was afforded a VA examination of his left elbow 
in July 2006.  The claims folder was available for review, 
but the examiner noted that there were no service medical 
records.  The veteran gave a history of being hit in the 
elbow by a baseball bat while playing baseball during active 
duty.  He said that X-ray studies conducted at that time 
revealed the presence of bone chips.  The veteran related 
that he continued to have problems during service and after 
discharge, and that he would sometimes have pain in the elbow 
while working at his occupation of a mechanic.  

An X-ray study conducted at this time found that the only 
abnormality of the left elbow was degenerative arthritis.  At 
the completion of the examination, the diagnosis was 
degenerative arthritis of the left elbow.  The examiner 
opined the veteran's arthritis was more likely secondary to 
the aging process and not the injury.  He based this opinion 
on the fact that the veteran had worked as a laborer his 
entire life.  In addition, there were no X-ray findings of an 
abnormality that could be attributed to an injury, and the 
examiner specifically noted that the veteran did not 
currently have any bone chips.  

The Board finds that entitlement to service connection for 
the residuals of an injury to the left elbow with bone chips 
is not warranted.  Although the veteran sustained an injury 
to his left elbow during active service, the evidence does 
not show that this resulted in a chronic disability.  The 
July 2006 VA examination included an X-ray study which found 
that the veteran does not have bone chips in his left elbow.  
The only diagnosis was degenerative arthritis, which the 
examiner opined was likely due to aging and not the injury in 
service.  There is no other competent opinion relating a 
current elbow disability to service.

Again, the Board notes the veteran's belief that his current 
left elbow disability is a result of the injury sustained 
during service.  However, the veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the preponderance of the evidence is 
against the veteran's claim, service connection for a left 
elbow disability is not established.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin cancer, claimed as 
secondary to microwave radiation exposure, is denied. 

Entitlement to service connection for multiple body tumors, 
claimed as secondary to microwave radiation exposure, is 
denied. 

Entitlement to service connection for residuals of an injury 
to the left elbow with bone chips is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


